DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are include “printing method A” and “printing method B.” The steps of these respective printing methods must be expressly set forth in the body of the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN 104116578, English Machine Translation previously provided) in view of Takamatsu (JP 2008-.
Regarding claim 1, Wei teaches 4D printing device for printing an assembly structure with a self-transformed shape by external stimuli such as heat (heater, [0012], [0055]), electricity, magnetism, and light, by using a 3D printing technology such as FDM, SLS, and DLP, wherein the structure includes a variable material unit, a matrix material unit having a linear structure and is printed such that a specific portion thereof is transformable ([0006]-[0012], [0040]-[0044], [0051]-[0058]; FIG. 1, 3). Wei fails to teach the first and second nozzles. However, Takamatsu teaches first and second nozzles configured to output first and second materials, respectively ([0017]). The references are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include first and second nozzles in order to print a multidimensional object as desired by Takamatsu ([0006]-[0007]).
Regarding the claim 1 limitations previously recited in canceled claim 3, Wei teaches wherein the 3D printing method A is a polyjet method, and the 3D printing method B is a FDM (fused deposition modeling) method ([0006]-[0012], [0040]-[0044], [0051]-[0058]; FIG. 1, 3).  
Regarding the claim 1 limitations previously recited in canceled claim 6, Wei does not teach the limitations of claim 6 as recited. However, Takamatsu teaches a first storage unit connected to the first nozzle and configured to store the first material; a UV lamp located adjacent to the first nozzle and configured to cure the first material outputted from the first nozzle;  10a second storage unit connected to the second nozzle and configured to store the second material; a control unit configured to control a supply speed of the first material to the first nozzle, a supply speed of the second material to the second nozzle, an operation of the first nozzle, an operation of the second nozzle, and an operation of the UV lamp; 15and a printing plate configured to receive the first material outputted from the first nozzle and the second material outputted from the second nozzle ([0016], [0017], [0022]; FIG. 1).  The references are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include first and second nozzles in order to print a multidimensional object as desired by Takamatsu (e.g.,  stacking the conductive ink little by little, [0016]).
Regarding the claim 1 limitations previously recited in canceled claim 4, Wei teaches the first material is a photocurable material containing a conductive paste, and the second material comprises a filament molded from a mixture of a shape- memory polymer (SMP), a functionalized carbon nanotube (CNT), and a superabsorbent polymer (SAP) ([0006]-[0012], [0040]-[0044], [0051]-[0058]; FIG. 1, 3).
Regarding the claim 1 limitations previously recited in canceled claim 5, Wei teaches wherein any one of the first material and the second material forms a matrix, and a remaining one of the first material and the second material forms a filler ([0006]-[0012], [0040]-[0044], [0051]-[0058]; FIG. 1, 3). 
The references as combined teach the limitations of claim 1 as discussed above, but do not expressly teach wherein a glass transition temperature of the first material is at least 55°C different from a glass transition temperature of the second material. However, Tibbits teaches wherein a glass transition temperature of the first material is different from a glass transition temperature of the second material ([0116]). The references as combined are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to have different glass transition  temperatures for different materials in order to have several shape transformations that occur at different temperatures as desired by Tibbits ([0116]).
Moreover, Examiner notes that the glass transition temperature of the second material as contrasted to that of the first material is a limitation drawn to materials worked upon by the four-dimensional printing device and therefore does not limit the claimed apparatus. See MPEP § 2115.

Response to Arguments
Applicant's arguments filed August 13, 2021, have been fully considered but they are not persuasive. 
The claim 1 amendments do not overcome the rejection under § 112(b) because the steps of method A and method B are not positively set forth in the claim.
Applicant’s first argument – i.e., that Wei fails to teach that the printing method is an FDM method (fused deposition modeling) – is drawn to a limitation that is not positively recited in the claim. Notwithstanding the foregoing, FMD methods are taught in paragraph [0056] of Wei.
Second, Takamatsu teaches the first and second materials discussed above (see also [0020]). Wei also teaches shape memory materials for desired applications (e.g., [0005], [0011]).
Examiner also notes that the first material and second material do not expressly or impliedly require any particular structure for Applicant claimed invention – i.e., a 4D printing device; not materials ejected from the printer’s nozzles. MPEP § 2115.
Third, Tibbits is properly cited for first and second materials having different glass transition temperatures. However, as noted above, the glass transition temperatures do not expressly or impliedly require any particular structure for the claimed 4D printing device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745




/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        November 6, 2021